380 S.C. 493 (2009)
671 S.E.2d 603
Robert S. BRANNON and Kimberly C. Brannon, Petitioners,
v.
The PALMETTO BANK and Howard Barnard, Defendants,
Of whom The Palmetto Bank is the Respondent.
No. 26576.
Supreme Court of South Carolina.
Heard December 3, 2008.
Decided January 5, 2009.
H. Michael Spivey and Melissa D. Spivey, of Mauldin, for Petitioners.
F. Marion Hughes and Seann Gray Tzouvelekas, of Leatherwood, Walker, Todd & Mann, of Greenville, for Respondent.

ON WRIT OF CERTIORARI TO THE COURT OF APPEALS
PER CURIAM:
We granted a writ of certiorari to review the Court of Appeals decision in Brannon v. Palmetto Bank, 371 S.C. 357, *494 638 S.E.2d 105 (Ct.App.2006). After careful consideration of the record and briefs, the writ of certiorari is
DISMISSED AS IMPROVIDENTLY GRANTED.
TOAL, C.J., WALLER, PLEICONES, KITTREDGE, JJ., and Acting Justice JAMES E. MOORE, concur.